     Case 3:17-cv-02366-BAS-KSC Document 673 Filed 01/25/21 PageID.56976 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       AL OTRO LADO, INC., et al.,                 Case No.: 17-cv-02366-BAS-KSC
11
                                     Plaintiffs,   ORDER GRANTING JOINT
12          v.                                     MOTION TO WITHDRAW
                                                   DEFENDANTS’ MOTION TO STAY
13      DAVID PEKOSKE, Acting Secretary
        of Homeland Security, et al.,              (ECF No. 672)
14
                                   Defendants.
15

16           On December 2, 2020, Defendants appealed this Court’s Order Granting Plaintiffs’
17     Motion for Clarification and moved this Court for a stay of that Order. (ECF Nos. 637,
18     638.) On January 14, 2021, the Ninth Circuit denied Defendants’ concurrent request for a
19     stay pending appeal in that forum. (See ECF No. 668.)
20           In light of this, the parties now jointly move to withdraw Defendants’ Motion for
21     Stay Pending Appeal before this Court. (ECF No. 672.) The Court GRANTS the joint
22     motion and ORDERS that Defendants’ Motion to Stay the Order Granting Plaintiffs’
23     Motion for Clarification of Preliminary Injunction Pending Appeal (ECF No. 637) is
24     WITHDRAWN.
25           IT IS SO ORDERED.
26

27     DATED: January 25, 2021
28

                                                   -1-
                                                                                       17cv2366
